DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
Applicants' arguments, filed 4/5/21, 6/7/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-10 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myntti et al., (WO 2009/152374) in view of Chodosh (US 5,661,170).
	Myntti et al. teaches a method for treating wounds by “applying to the wound an extracellulor polymeric substance solvating system comprising a metal ion sequestering agent, surfactant and buffering agent.  The solvating system disrupts biofilms which may be present in the wound and aids or enables the resumption of normal healing” (Absract).  Additionally, the composition is taught to have “an osmolarity of about 1,000 to about 4,000 milliosmols (mOsm)” (p. 1, para. [0004]) or about 1 to about 4 Osm, as per claims 1, 10.
	Myntti et al. teaches, “The metal ion sequestering agent desirably is a mild acid” e.g. “citric acid” and “acetic acid”, (p. 8, para. [0033]), as per claims 4-9.  Myntti et al. also teaches, “When the metal ion sequestering agent is a mild acid, the buffering agent is desirably a salt of that acid” (p. 11, para. [0039]). Accordingly, it would have been obvious to have salts of acetic acid and citric acid, as per claims 5, 8.
	The surfactant is “water-soluble and nontoxic” and includes “anionic surfactants, nonionic surfactants, cationic surfactants and zwitterionic surfactants” (p. 9, para. [0034]). The surfactants would have obviously included benzalkonium chloride, as per claim 2, 3, insofar as exemplary cationic surfactants are taught to include “quaternary amine compounds having the formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where R, R’, R” and R’’’ are each a C1-C24 alkyl, aryl or aralkyl group that can optionally contain one or more P, O, S or N heteroatoms, and X is F, Cl, Br, I or an alkyl sulfate.  Note: Benzalkonium chloride is a quaternary amine compound of that formula where R is aralkyl, R’ and R’’’ is alkyl (CH3), R’’ is alkyl (CnH2n+1) and X- is Cl.  
	
	The buffering agent is taught to be used for maintaining “the solvating system at an appropriate pH for contacting the wound, e.g., at a pH greater than about 4 or greater than about 5” (p. 11, para. [0039]).
	
Here the claimed pH range of from 2 to 4 overlaps with the prior art range of greater than about 4.  It is well settled, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 
	
	Myntti et al. teaches a specific embodiment having an osmolarity of 1.586 Osm, 5.15 g/L caprylyl sulfobetaine, 12.5 g/L citric acid, 120.5 g/L sodium citrate, and pH of 5.5 (see Table 1 at p. 16).
	
	Myntti et al. does not teach a range for the cationic surfactants.

	Chodosh teaches antimicrobial compositions suitable for use as “a cleanser or scrub composition . . . for pre-surgical patient skin preparation” (col. 7, lines 45-47).  The compositions are taught to include “nonionic, cationic, or amphoteric surfactant, or mixture of surfactants”, wherein the preferred surfactants are quaternary ammonium compounds, “especially benzalkonium chloride, present in an amount of from about 0.05-5 weight percent” (col. 2, lines 34-39), which overlaps with the claimed range of 0.9 to 1.7 g/L also 0.09 to 0.17%.

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer 0.9 to 1.7 g/L cationic surfactant of Myntii et al. in view of Chodosh based on its recognized suitability for use in antimicrobial surgical cleansers, as taught by Chadosh.
	Chadosh also provides motivation of providing a lower pH range for the compositions of Myntti et al.,  insofar as it teaches “the pH range of about 3-9, where the preferred active agent, benzalkonium chloride, is also stable” (col. 4, lines 51-54). Accordingly, it would have also been obvious to adjust the pH of the compositions with the range of 2-4 since benzalkonium chloride is table at a pH of 3-9, as taught by Chadosh.  That pH range is also taught as the desired range for the compositions (see col. 5, lines 56-59).
	
Nonstatutory Obvious-type Double Patenting--Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,784,790. Although the claims at issue are not identical, they are not patentably distinct from each other because claim method of treating wounds by applying a compositions comprising a surfactant and a high osmolarity.  The claiming of surfactant in the ‘790 patent is unlimited, reads on any amount, and the osmolarity overlaps with the instant claims in regard to osmolarity insofar it claims having an “osmolarity greater than 900 milliosmoles”. The ‘790 patent also claims citric acid and acetic acid (claim 9). The recitation of genre “surfactant” would have obviously included cationic surfactants. 

2) Claims 1-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,314,017. Although the claims at issue are not identical, they are not patentably distinct from each other 


3) Claims 1-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,427,417. Although the claims at issue are not identical, they are not patentably distinct from each other because claim method of treating wounds by applying a compositions comprising a cationic surfactant and a high osmolarity.  The osmolarity of the ‘417 patent overlaps with the instant claims in regard to osmolarity insofar it claims an osmolarity of 1.8 to 4.0 Osm/L. The ‘417 patent also claims citric acid and acetic acid (claims 19-20).  The ‘417 patent also claims a pH from 2-4. 

Response to Arguments
Remarks Made 4/5/2021
Applicant argues that the office relies on hindsight with the addition of Chodosh (p. 2).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the use of cationic surfactant in a surgical disinfectant within the range of 0.9 to 1.7 g/L is gleaned from the prior art.
It must be remembered that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”. KSR Int’l Co. v. Teleflex Inc.,, 550 U.S. 398, 416 (2007).  If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” Id. at 417.  Moreover, the obviousness analysis is not limited to the explicit disclosures in prior art publications, but must also take account of what an ordinary artisan would reasonably infer from those disclosures.” Id. at 418.
Again, the concentration range taught in Myntti was in reference to the “[p]referred surfactants . . . alkyl sufates, alkyl sulfonates, aryl sulfonates and zwitterionic surfactants” (see p. 11, para. [0038]), not cationic surfactants.  
Since the Myntti reference did not teach a concentration range for cationic surfactants, it would have been reasonable to rely on another reference teaching acceptable ranges for cationic surfactants, especially one that teaches topical application.

Declaration of Samuel B. Adams, M.D. filed 06/07/2021

However, the prior art does not teach away from surgical wounds.  It specifically teaches “applying to healthy or healable tissue” (Myntti et al. p. 1, para. [0004]).  Accordingly, treating the claimed patient population would have been obvious.

ii) Affiant postulates, “a solution having the level of surfactants contemplated in WO 2009/152374, tissue irritation and inflammation, if not damage, as well as pain, would be expected” (p. 4, para. 15).
However, the rejection is based on a combination of references.  Myntti et al. teaches use of cationic surfactants (see p. 9, para. [0034]), but does not provide a teaching on how much cationic surfactant would have been suitable.  Accordingly, the Examiner cited Chodosh, which teaches a suitable range for application of cationic surfactants for in a cleanser for pre-surgical patient skin preparation, including benzalkonium chloride. Since the claimed range of 0.09 to 0.17% lies inside the prior art range of 0.05-5%, a prima facie case of obviousness exists.

iii) Affiant postulates, “the quaternary ammonium cationic surfactants, explained to be preferred in U.S. Patent No. 5,661,170 (the ‘Optimal’ formulation) has a mandatory lower limit of 0.88%, far higher than the maximum amount of surfactant permitted in claim 1 (0.17%).

In this case, the prior art teaches a broad range for cationic surfactants, which includes the amounts instantly claimed.  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER E WEBB/Primary Examiner, Art Unit 1612